Citation Nr: 1026977	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to herbicide 
exposure.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus and/or 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to January 
1972, including service in the Republic of Vietnam.  He also had 
service in the Alabama Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for an increased 
rating for his diabetes mellitus.  The Veteran also appeals from 
an October 2006 rating decision issued by the same RO which 
denied his claims for service connection for COPD and 
hypertension, among other claims.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a February 2010 Travel Board hearing; a copy of the 
transcript is associated with the claims file.

Subsequent to the issuance of the June 2008 statement of the case 
(SOC) and October 2008 supplemental statement of the case (SSOC), 
the Veteran submitted evidence pertinent to the claims on appeal.  
This evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for COPD and for 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
when further action, on his part, is required.




FINDING OF FACT

The Veteran's diabetes mellitus has been manifested by the use of 
insulin, oral medications, restriction of diet, and the 
regulation of activities throughout the course of this appeal; 
the record is negative for episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year, twice a month visits to a diabetic care provider or 
complications that would not be compensable if separately 
evaluated.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for diabetes 
mellitus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.119, 
Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 
(Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding the 
effective date that may be assigned.  Id. 

The Court also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) 
vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores 
II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) overturned the requirement that VA provide notice that 
the claim could be substantiated by evidence of a disability's 
impact on daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).

The VCAA-compliance notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini v. Principi, 18 Vet. App. at 112.  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Collectively, in a June 2004 pre-rating letter and a June 2008 
post-rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA, consistent 
with the statutory and regulatory requirements and the holdings 
in Dingess and Vazquez-Flores I and II.  Further, in the December 
2004 SOC and the October 2008 SSOC, the RO set forth the criteria 
for higher ratings for spinal disabilities and readjudicated the 
claim, which is sufficient under Dingess and Vazquez-Flores I and 
II.  Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to have 
any effect on the appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the issue on appeal.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how the 
defective notice was harmful).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, portions of 
his service personnel records, Social Security Administration 
(SSA) records, VA treatment records and various private treatment 
records have been obtained.  As noted above additional medical 
evidence was added to the record after issuance of the SSOC.  As 
neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of his increased rating 
claim.

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also 
considered. Consideration must be given to the ability of the 
veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. § 4.2; see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Diabetes mellitus is rated under DC 7913.  A 20 percent rating 
requires insulin or an oral hypoglycemic agent and a restricted 
diet.  A 40 percent rating requires insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous occupational 
and recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he is entitled to a disability rating 
of 40 percent as his condition requires the regulation of his 
activities.

A November 2003 letter from Dr. P. A., the Veteran's private 
physician, indicates that he was an insulin-dependent diabetic 
who must use insulin at bedtime.  

A July 2004 VA diabetes mellitus examination reflects the 
Veteran's reports that he sees his primary care provider every 
two or three months for treatment and that his activities were 
restricted due to a decrease in his stamina and an increase in 
his fatigue.  He had been prescribed both oral medication and 
insulin to treat his condition and he regulated his blood sugar 
using a restricted diet.  Any hospitalizations as a result of low 
blood sugar were denied.  A diagnosis of diabetes mellitus, type 
2 was made following a physical examination.

A November 2004 letter from Dr. P. A. indicates that the 
Veteran's diabetes was well-controlled using insulin and oral 
medications.

The Veteran was noted to have restricted his activities in a 
January 2005 letter from Dr. P. A.

A January 2006 VA treatment note reflects the Veteran's reports 
of walking one and half to two miles per day for exercise.  
Significant hypoglycemia was denied.

A January 2010 letter from Dr. P. A. indicates that the Veteran's 
multiple medical problems, including his diabetes, have affected 
his total body functionability.

A February 2010 letter from Dr. P. A. states that the Veteran 
took five different injections daily for his diabetes, was on a 
restricted diet and had significant restrictions on his 
activities as a result.

During a February 2010 hearing, the Veteran testified that his 
diabetes impacted every aspect of his life.  He was unable to 
even pick up his grandchildren and walk across the room with them 
due to his diabetes.  He walked using a cane due to instability 
from his diabetic neuropathy.  He denied being hospitalized due 
to his diabetes.

A rating in excess of 20 percent under DC 7913 requires the 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions and complications which would not be 
compensable if separately evaluated.  The January 2005 and 
January 2010 letters from the Veteran's private physician noted 
such a regulation of activities, and the Veteran has consistently 
reported an inability to engage in many physical activities.  The 
July 2004 VA examiner noted that the Veteran had restricted his 
activities.  Resolving all doubt in the Veteran's favor, the 
Board concludes that a 40 percent disability rating is warranted 
throughout the course of this appeal.

The record is negative for hospitalizations for ketoacidosis or 
hypoglycemic reactions or twice monthly visits with a diabetic 
provider.  The Veteran denied such hospitalizations at his 
February 2010 hearing, and the record does not reflect twice 
monthly visits to a diabetic provider, nor does the Veteran so 
assert.  The preponderance of the evidence is therefore against a 
disability rating in excess of 40 percent for diabetes mellitus.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell, 
supra.  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when the 
issue either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's diabetes mellitus is manifested by the use of oral 
medications, insulin, a restricted diet and restricted 
activities.  There were no periods of hospitalization for 
diabetes mellitus reported during this appellate period.  The 
rating criteria contemplate these impairments.  Hence, referral 
for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran had worked as a firefighter and investigator for 
nearly 30 years prior to retiring in October 2003.  He has 
received SSA benefits since October 2003 due to chronic pulmonary 
insufficiency and an affective/mood disorder.  An August 2008 
letter from Dr. J. S., the Veteran's treating VA physician, 
indicated that he was permanently totally disabled from gainful 
employment due to his lung condition and lumbar spine condition, 
neither of which are currently service-connected disabilities.  
There is no evidence in the record which suggests that the 
Veteran's inability to work is due to his diabetes mellitus.  
Further consideration of TDIU on the basis of this disability 
alone is therefore not warranted.  


ORDER

A disability rating of 40 percent for diabetes mellitus is 
granted, subject  to the controlling regulations governing 
monetary awards.




REMAND

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2009).  (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in October 
10, 2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

With respect to the appellant's Army National Guard service, the 
applicable laws and regulations permit service connection only 
for a disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training (ACDUTRA), or 
for disability resulting from injury during inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (23), (24) 
(West 2002); 38 C.F.R. § 3.6 (2009).  

However, neither the appellant's military occupational specialty 
(MOS) nor the actual periods during which he served on ACDUTRA or 
INACDUTRA after April 1985 has been verified.  Only service 
department records can establish if and when a person was serving 
on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  Given the governing legal authority, 
set forth above, VA should undertake appropriate action to verify 
the dates of ACDUTRA and INACDUTRA for the appellant's National 
Guard service and to ascertain any MOS assigned to the appellant 
while serving in the National Guard.

Moreover, the claims file only includes copies of selected 
service treatment records for his extensive period of National 
Guard service.  Thus, on remand, VA should also attempt to obtain 
any service treatment records for the period from April 4, 1985 
to September 1, 2003.  In requesting these records, VA should 
follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2009) 
with respect to requesting records from Federal facilities.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.

The Veteran contends that he suffers from hypertension as a 
result of his service-connected diabetes mellitus and/or PTSD.  A 
November 2005 VA hypertension examination reflects the Veteran's 
reports of being diagnosed with diabetes mellitus in 1997 and 
that he had suffered from hypertension for an unknown number of 
years.  He believed that his hypertension may have been diagnosed 
before his diabetes had been diagnosed.  His blood pressure was 
noted to be 124/80 and appeared to be well-controlled with his 
medication.  Following this examination, a diagnosis of essential 
hypertension was made.  The examiner opined that the Veteran's 
essential hypertension was unrelated to diabetes.  However, this 
examiner neither opined whether the Veteran's hypertension was 
aggravated by his diabetes nor whether it was due to or 
aggravated by his PTSD.  Thus, another examination and opinion is 
needed to resolve the issue.

The Veteran also claims to suffer from COPD as a result of his 
presumed exposure to herbicides while in Vietnam.  A February 
1976 chest X-ray revealed a calcified granuloma in the upper 
right lung.  A work history submitted to the SSA indicated that 
he had worked as a firefighter/investigator between February 1976 
and October 2003.  He also reported smoking one pack per day for 
20 years and that he had quit smoking 14 years previously in a 
September 2003 private treatment note.  An incident involving 
smoke inhalation in 1985 was reported in a November 2003 private 
hospitalization summary.

A November 2003 general medical VA examination diagnosed the 
Veteran as suffering from COPD and found that this condition was 
"probably mainly due to exposure to toxic fumes while at work" 
as a firefighter.  This opinion was not stated to the degree of 
certainty required for VA purposes and did not address whether 
his COPD was related to his presumed herbicide exposure.  A VA 
respiratory examination is required to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), ARPERCEN, the Department of 
the Army, and any other appropriate source 
to verify the appellant's service, to 
particularly include personnel records 
identifying the appellant's MOS and 
verifying all of the appellant's actual 
periods of ACDUTRA and INACDUTRA in the 
Army National Guard from April 4, 1985 to 
September 1, 2003.  VA should also request 
any service treatment records for the 
appellant's period of service in the 
National Guard.

VA should continue efforts to procure the 
relevant records relating to the 
appellant's National Guard service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
notify the appellant and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

2.  After all records and/or responses 
received are associated with the claims 
file in compliance with 1 above, afford the 
Veteran a VA hypertension examination to 
determine the onset, nature and etiology of 
his hypertension.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Following examination of the appellant, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (50 percent or greater probability) 
that the appellant's hypertension: (1) is 
the result of injury or disease incurred or 
aggravated by disease or injury during any 
period of active duty in the Army, to 
include exposure to herbicides, or any 
period of active duty for training 
(ACDUTRA) during National Guard service; or 
(2) had its onset within one year of the 
Veteran's discharge from the Army on 
January 20, 1972.  The examiner should 
further comment on whether, and to what 
extent, the Veteran's hypertension was 
caused or worsened beyond its natural 
progression by service-connected diabetes 
mellitus or PTSD.

The examiner should set forth all 
examination findings and a complete 
rationale for any conclusions reached in a 
printed report.

3.  After all records and/or responses 
received are associated with the claims 
file in compliance with 1 above, afford the 
Veteran a VA respiratory examination to 
determine the onset, nature and etiology of 
any respiratory disorder, to include COPD, 
found on examination.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Following examination of the appellant, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (50 percent or greater probability) 
that any such respiratory disorder : (1) is 
the result of injury or disease incurred or 
aggravated by (a) disease or injury during 
any period of active duty in the Army, to 
include exposure to herbicides, or active 
duty for training (ACDUTRA) during National 
Guard service; or (b) injury during a 
period of inactive duty training 
(INACDUTRA) during National Guard service; 
(2) had its onset within one year of the 
Veteran's discharge from the Army on 
January 20, 1972; or (3) is due to some 
other cause(s), e.g., the Veteran's 
extensive history of smoking or post-
service employment as a firefighter.  

The examiner should set forth all 
examination findings and a complete 
rationale for any conclusions reached in a 
printed report.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish an 
appropriate SSOC to the Veteran and his 
representative and provide them the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


